Judgment, Supreme Court, New York County (Lewis Bart Stone, J., at suppression hearing; Bonnie Wittner, J., at plea and sentencing), rendered September 7, 2011, as amended September 14, 2011, convicting defendant of attempted criminal possession of a weapon in the second degree, and sentencing him to a term of 2V2 years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal. Defendant’s written waiver, taken together with the oral colloquy in which defendant confirmed he understood he was giving up his right to appeal, established that the waiver was knowing, intelligent and voluntary (see People v Ramos, 7 NY3d 737 [2006]; compare People v Bradshaw, 18 NY3d 257 [2011]).
Regardless of whether defendant made a valid waiver of his right to appeal, we find that his suppression motion was properly denied. Based on the totality of information in their possession, the police had probable cause to arrest defendant and conduct a lawful automobile search (see e.g. People v Wine, 89 AD3d 465 [1st Dept 2011], lv denied 18 NY3d 887 [2012]). *617Concur — Mazzarelli, J.P., Acosta, Renwick, Freedman and Manzanet-Daniels, JJ.